CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 1 of 12




                EXHIBIT B


        COMPLAINT TO
    r

        TRANS UNION, LLC
            CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 2 of 12




STATE OF MINNESOTA                                                              DISTRICT COURT
County of Hennepin                                Judicial District:            Fourth
                                                  Case Type:                    Civil Other/Misc.




Herandez Cortez Evans
Plaintiff

vs.


RentDebt Automated Collections, LLC;                                   COMPLAINT
Trans Union, LLC

Defendants



              PLAFNTIFF, as and for his causes of action (i.e., violations of the Telephone Consumer
      Protection Act, the Minnesota Automatic Dialing-Announcing Devices Act, the Fau- Debt Collection
      Practices Act, and the Fair Credit Reporting Act) against the above-named defendant, states and
      alleges as follows:
                                                 Introduction

      1. The following case alleges prolonged harassment and unconscionable means to collect an
      alleged debt not owed by Plaintiff. In an effort to collect this disputed debt, Defendant RentDebt
      Automated Collections, LLC used an automatic telephone dialing system (the "ATDS") to
      repeatedly call and harass Plaintiff. It also falsely reported to the consumer reporting, agency
      Trans Union that Plaintiff owed five hundred dollars to "09 Sure Deposit Wattertown", thereby
      damaging Plaintiffs credit score and unlawfully fi-ustrating his ability to utilize the credit
      system. Defendant RentDebt Collections also failed to make legally required consiuner

                                                       3
     CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 3 of 12




disclosures to Plaintiff, leading hun to falsely believe that he had no recourse other than to pay
the alleged debt in question, Accordingly, Plaintiff commenced this action.
                              Statement of Jurisdiction and Venue

2. This Court has Jurisdiction over the subject matter of this action pursuant to Minn. Stat.
§484.01, the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. §227 (b) (3), the Fair
Debt Collection Practices Act ("FDCPA"), 15 U.S.C. §'1692k(d), and the presumption of
concurrency,

3. Venue is proper pursuant to Minn. Stat. § 542.09 because the cause of action arose within

the State ofMiimesota and the County ofHennepin.

                                             Parties

4. Plaintiff is an adult resident of Hermepin County, Minnesota.

5. Defendant Trans Union LLC ("Trans Union") is a foreign company.

6. Defendant RentDebt Automated Collections, LLC ("RentDebt") is a foreign corporation.

7. Plaintiff is informed and believes, and thereon alleges, that at all tunes relevant
Defendant conducted business in the State of Minnesota and in the County ofHennepin.
                                              Facts

8. Plaintiff is, and at all times mentioned herein was, a "person" as defined by 47 U.S.C. §

153 (32), a "subscriber" as defined by Minn. Stat. §325E.26 subd. 5, and a "consumer" as
defined by 15 U.S.C. § 1692a(3).

9. Defendant RentDebt is, and at all times mentioned herein was, a "person" as defined by

47 U.S.C. § 153 (32), a "caller" as defined by Minn. Stat. §325E.26 subd. 3, and a"debt
collector" as defmed by 15 U.S.C, §1692a(6).




                                                 4
     CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 4 of 12




 10. Trans Union is a "consumer reporting agency" as defined by the FCRA, 15 U.S.C, §
1681a(f).

11. Plaintiffs telephone number, (xxx) xxx-7833, is assigned to a "cellular telephone
sendee" as that tenn is used in 47 U.S.C; § 227b(l)(A)(ii).
12. The alleged debt owed by Plaintiff is a "debt" as defined by 15 U.S.C. §1692a(5).
13. The calls mentioned herein constitute "communications" as defined by 15 U.S.C.
§ 1692a(2).
14, Upon information and belief, a debt allegedly owed by Plaintiff was sold, assigned, or
otherwise placed with Defendant RentDebt for the purposes of collection.
15. Plaintiff is mformed and believes, and thereon alleges, that on multiple occasions all prior
to the date this Complaint was filed, Defendant RentDebt contacted Plaintiff on Plaintiffs
cellular telephone via an "automatic telephone dialing system" ("ATDS") as defined by 47
U.S.C. § 227 (&)(!).

16. On several occasions Defendant RentDebt's ATDS would dial Plaintiff; when Plaintiff
answered these phone calls, a representative .was either entirely unavailable or a pre-recorded
message came on the line.

17. On several occasions during phone calls Plaintiff requested additional information about
Defendant RentDebt, but RentDebt refused to provide contact information.
18. The telephone number Defendant RentDebt called was assigned to a cellular telephone
service as required by 47 U.S.C. § 227 (b)(l).
19. Plaintiff is informed and believes, and thereon alleges, that these telephone calls
constituted calls that were not for emergency purposes as defined by 47 U.S.C. § 227
(b)(l)(A)(i).


                                                5
     CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 5 of 12




20. Defendant RentDebt placed or caused to be placed these telephone calls in violation of 47
U.S.C. § 227(b)(l).

21. Plaintiff is informed and believes, and thereon alleges, that during these telephone calls
Defendant RentDebt used an "automatic dialing-announcing device" as defmed by Mmn. Stat
§325.26 Subd. 2.

22. Plaintiff is infomied and believes, and thereon alleges, that Plaintiff did not request,

consent to, permit, or authorize receipt of said messages pursuant to Minn. Stat §325E.27(a).
23. Defendant RentDebt placed or caused to be placed these telephone calls in violation of
Minn. Stat. §325E.27.

24. Despite these various and repeated calls. Defendant RentDebt failed to provide legally
required consumer disclosures to Plaintiff, leadmg him to believe that he had no recourse other
than to pay the alleged debt m question to stop the calls.

25. Plaintiff is informed and thereon alleges that on at least one occasion Defendant
RentDebt threatened to take legal action that RentDebt did not intend to take.

26. On at least one occasion Plaintiff requested that Defendant RentDebt stop calling hun, yet
the calls in question continued.

27. After the calls in question began, Plaintiff reviewed his consumer reports maintained by
Trans Union and discovered that Defendant RentDebt had reported an account as owing and
delinquent.

28. Defendant RentDebt placed an inaccurate derogatory collection tradeline alleging
Plaintiff presently currently owed $500 a bizarrely named company "09 Sure Deposit
Wattertown".

29. Plaintiff owed no money to any company by the name of 09 Sure Deposit Wattertown.


                                                6
     CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 6 of 12




30. 09 Sure Deposit Wattertown has never sued or otherwise demanded payment from
Plaintiff.

31. Defendant RentDebt had no legal basis for attempting collection of this amount or any
associated collection fees.

32. Defendant Trans Union prepared and issued credit reports concerning Plaintiff that
included this inaccurate information.

33. On at least one occasion prior to the filing of this Complaint, Plaintiff notified Trans
Union of the disputed nature of this RentDebt account.

34. Despite this Trans Union continued to report the RentDebt accounts as due and owing.
35. The du'ect result of this reporting was significant damage to Plaintiff's credit rating,
thereby making it impossible for Plaintiff to obtain favorable loans, secure housmg, or gain
approval for any reasonably priced credit card.

36. By failing to stop calling after being requested to do so, Defendant RentDebt violated 15
U.S.C. § l692d.

37. By placing harassing dead air calls to Plaintiffs cell phone, Defendant RentDebt violated
15 U.S.C. § 1692d.

38. By attemptmg to collect a debt not authorized by law or contract. Defendant RentDebt
violated 15 U.S.C.§ 1692e(2).
39. By furnishing false infonnation about Plaintiff to Trans Union and other consumer
reporting agencies, Defendant RentDebt violated 15 U.S.C. § 1692e(8).
40. By failing to disclose its identity, Defendant RentDebt violated 15 U.S.C. §1692e(l 1),
41. By assessing imauthorized collection fees Defendant RentDebt violated 15 U.S.C.
§1692f(l).                                                                                      t




                                                  7
     CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 7 of 12




42. By failing to deliver the disclosures mandated by 1 5 U.S.C. § 1692g, Defendant RentDebt

violated the subsection.

43. By collecting fees not expressly authorized by law or contract. Defendant RentDebt

violated 15 U.S.C.§1692g(l).

44. As a result of Defendants' conduct, Plaintiff suffered from anger, fi-ustration, anxiety, and

humiliation.

                                         Specific Claims

            Count I - Negligent Violations of the Telephone Consumer Protection Act

                                       (Against RentDebt)

45. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

46. The foregoing acts and omissions of Defendant constitute numerous and'multiple

negligent violations of the TCPA, including but not limited to each and every one of the above-

cited provisions of 47 U.S.C. § 227 et seq.

47. As a result of Defendant's negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is

entitled to an award of $500.00 in statutory damages for each and every violation, pursuant to 47

U.S.C. § 227(b)(3)(B).

48. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.



    Count II - Knowing and/or Willful Violations of the Telephone Consumer Protection Act

                                        (Against RentDebt)

49. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.
                                                                                                    I
                                                                                                    j



                                                 8
      CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 8 of 12




 50. The foregoing acts and omissions of Defendant constitute numerous and multiple
knowing and/ or willful violations of the TCPA, including but not limited to each and every one
of the above-cited provisions of 47 U,S.C. § 227 et seq.
51. As a result of Defendant's knowing and/ or willful violations of 47 U.S.C. § 227 et seq.,
Plaintiff is entitled to treble damages, as provided by statute, up to $1,500.00 for each and every
violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


        Count III- Violation of the Minnesota Automatic Dialmg-Announcing Devices Act
                                       (Against RentDebt)

52. Plaintiff mcorporates by reference all of the above paragraphs of this Complaint as
though fully stated herein.

53. The foregoing acts and omissions of Defendant constitute numerous and multiple
violations of the Miim. Stat. §325E.27.

54. Pursuant to Minn. Stat. §325E.31, Defendant is subject to a private cause of action under
Minn. Stat. §8.31 and is subject to remedies including damages, reasonable costs and
disbursements, reasonable attorney's fees, and injunctive relief.


                    Count IV- Violation of Fair Debt Collection Practices Act
                                       (Against RentDebt)

55. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
though fully stated herein.
56. By engaging in the aforementioned behaviors, Defendant violated 15 U.S.C. § 1692d,
e(2), e(8) e(11), f(1), and g.


                                                9
      CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 9 of 12




57. As a result of Defendant's violations, pursuant to 15 U.S.C. § 1692k, Plaintiff is entitled
to actual damages and $1000 m statutory damages, together with all costs and attorney's fees
incurred in bringing this action.

                         Count V-Negligent Nowompliance with FCRA.

                                       (Against Trans Union)

58. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
though fully stated herein.

22. Trans Union negligently failed to comply with the requirements of the PCRA, including
but not lunited to:

       a. failing to follow reasonable procedures to lunit the furnishing of consumer reports
       to the purposes listed under section 1681b of the FCRA,, as required by 15 USC §
       1681e(a);

       b. failing to comply with the requirements of 15 USC § 1681 b;

       c. failing to follow reasonable procedures to assure maximum possible accuracy of
       the information in reports concerning Plaintiff, as required by 15 USC § 1681e(b);
       d. failing to comply with the requirements of 15 USC § 1681 g;

       e. failing to comply with the reqmrements of 15 USC § 1681i; and
       f. failing to comply with the requu-ements of 15 USC § 168 lc-2,
23. As a result of Defendant' s failure to comply with the requirements of FCRA, Plaintiff has
suffered, and Continues to suffer, actual damages, including economic loss, lost opportunity to

receive credit, damage to reputation, invasion of privacy, interference with his normal and usual
                                                                                                    I
activities, emotional distress, anger, fhistration, humiliation, anxiety, fear, worry and related
health problems, for which Plaintiff seeks damages in an amount to be detemiined by the jury.


                                                 10
1
         CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 10 of 12




    24, Plaintiff requests attorney's fees pursuant to 15 USC § 1681o(a).


                               Count VI- Willful Noncompliance with FCRA
                                           (Against Trans Union)

    59. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
    though fully stated herein,

    26. Trans Union willfully failed to comply with the requirements of FCRA, including but not
    liinited to:

            a. failing to follow reasonable procedures to limit the furnishing of consumer reports
            to the purposes listed under section 1681b of the FCRA, as required by 15 USC §
            1681e(a);

            b. failing to comply with the requirements of 15 USC § 1681b;
            c. failmg to follow reasonable procedures to assure maximum possible accuracy of
            the infonnation in reports concerning Plaintiff, as required by 15 USC § 1681e(b);
            d. failing to comply with the requirements of 15 USC § 1681g;
            e. failing to comply with the requirements of 15 USC § 16811; and
           f. failing to comply with the requirements of 15 USC § 168 lc-2.
    27. As a result of Defendant' s failure to comply with the requirements of FCRA, Plaintiff has
    suffered, and continues to suffer, actual damages, including econoniic loss, lost opportunity to
    receive credit, damage to reputation, invasion of privacy, interference with his normal and usual
    activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry, and related
    health problems, for which Plaintiff seeks damages in an amount to be determined by the jury.
    Plaintiff also seeks punitive damages in an amount to be determined by the jury.


                                                     11
    CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 11 of 12




28. Plaintiff requests attorney's fees pursuant to 15 USC § 1681n(a).
                                       Jury Demand

60. Plaintiff hereby demands a trial by jury.
                                     Prayer for Relief

      WHEREFORE, Plaintiff, by and through his attorney, respectfully prays for Judgment to
be entered in favor ofPlamtiffand against Defendants as follows;
      a. all actual compensatory damages suffered;
      b. statutory damages of $500.00 per violation, pursuant to 47 U.S.C. §227(b)(3)(B);
      c. statutory damages of $1,500.00 per violation, pursuant to 47 U.S.C.
      §227(b)(3)(C);
       d. statutory damages in an amount up to $1,000.00, pursuant to 15 U.S.C.
             §1692k(a)(2)(A);
       e. statutory damages in an amount up to $1,000.00, pursuant to 15 U.S.C. §1681n;
      f. injunctive relief prohibiting such conduct in the future;
       g. reasonable attorney's fees, litigation expenses, and cost of suit; and
       h. any other relief deemed appropriate by this Honorable Court.

Dated: April 20,2019               Respectfully Submitted,

                                   By; s/David J.S. Madeett
                                   DavidJ.S.Madgett
                                   MADGETT & K1EIN, PLLC
                                   Atty. Reg. No. 0390494
                                   619 South Tenth Street
                                   Suite 301
                                   Minneapolis, MN 55404
                                   (612)419-0589
                                   Dmadgett@madgettlaw, com

                                   ATTORNEY FOR PLAINTIFF

                                             12
     CASE 0:19-cv-01270-SRN-HB Document 1-2 Filed 05/13/19 Page 12 of 12




                                         Acknowledgement

Plaintiff acknowledges that, pursuant to Minn. Stat. Sec. 549.21 sub. 2, the Court in its discretion
may award costs, disbursements, reasonable attorney's fees and witness fees to the parties against
whom costs, disbursements, reasonable attorney's fees and witness, fees were charged in bad faith.

Dated: April 11,2019                 By; /s/ David J.S. Madeett
                                     David J.S. Madgett
                                     ATTORNEY FOR PLAINTIFF




                                                                                                       1




                                                                                                       !




                                                13
